The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-19-2021 has been entered.
The amendment filed on 11-19-2021 is acknowledged. Claims 1, 23 and 26 have been amended. Claims 5, 22 and 25 have been canceled. Claims 1-4, 6-13, 16-21, 23-24 and 26-27 are pending. Claims 10, 12-13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-4, 6-9, 21, 23-24 and 26-27 are currently under examination.

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1-9, 11 and 21-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominowski et al. (U.S. Patent 7,736,658) and Brown et al. (U.S. Patent 4,888,169) is maintained for reasons of record.
Applicant argues:
1.  The terms bacterin and bacterial extract do not need to be defined.
2.  The claimed compositions provide long acting protection against Bordetella bronchiseptica without deleterious side effects since they do not contain adjuvants.
3.  The Examiner compares the invention to a hypothetical vaccine which has not been described prior to the invention and said analysis is inconsistent with case law (in re Chapman).
4.  The claimed vaccine has properties which could not be predicted from the cited references.
5.  The Examiner has not provided scientific evidence or logical reasoning as why it could be predicted that the vaccine arising from the combination of the cited references would have the properties of the claimed vaccines.
6.  Brown does not disclose a 6-month or greater duration of immunity.
7.  While Dominowski’s vaccines containing p68 provide a duration of immunity of at least 6 months, said vaccines are adjuvanted.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, Applicant is correct that the definition of the terms “bacterin” and “bacterial extract” are known in the art. However, in terms of the instant claims said terms do not precisely define the components of the claimed vaccines. Bacterins are defined as suspension of killed or inactivated bacteria. The various methods of killing and inactivation can have dramatic effects on the immunogenicity of a given bacterin. Moreover, while the skilled artisan “knows” what an extract is, the claims have no limitations with regard to their compositions or the means by which they are derived.
	With regard to Point 2, given that the vaccine compositions arising from the combination of the cited references would have the same components as those of the rejected claims, they would necessarily possess the same biological and immunological characteristics.
With regard to Point 3, contrary to Applicant’s assertion, the Examiner’s analysis is not contrary to established case law. The courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
	With regard to Points 4-6, Dominowski et al. disclose combination vaccines comprising a Bordetella bronchiseptica pertactin (i.e. p68 antigen) and a canine parainfluenza virus (CPIV). Said compositions induce a protective immune response against Bordetella bronchiseptica and CPIV. Likewise, Brown et al. disclose vaccine compositions comprising inactivated Bordetella bronchiseptica and canine parainfluenza virus which also induce a protective immune response against Bordetella bronchiseptica and CPIV. The skilled artisan would readily recognize that a vaccine-based combination of the two references would necessarily induce a protective immune response against Bordetella bronchiseptica and CPIV. Given that both, Brown et al. and Dominowski et al. disclose vaccine compositions without adjuvants, the vaccine compositions arising from the combination of the cited references would necessarily have the same biological and immunological characteristics as the vaccines of the rejected claims.
	With regard to Point 7, contrary to Applicant’s assertion, not all of the vaccine compositions of Dominowski et al. are adjuvanted. Adjuvants are merely one of the possible components that can be added to the disclosed vaccines (see column 6, line 62 to column 7, line 2).
	As outlined previously, Dominowski et al. disclose combination vaccines comprising a Bordetella bronchiseptica pertactin (i.e. p68 antigen) and a canine parainfluenza virus (CPIV) [see abstract]. Dominowski et al. further disclose that the p68 antigen can be either naturally occurring or a recombinant protein (see column 6, lines 28-32); that the p68 antigen can be obtained by solubilizing of inclusion bodies with urea (see column 6, lines 53-57); and that the combination vaccines can further include veterinary-acceptable carriers and diluents (see column 9, lines 1-10).
	Dominowski et al. differs from the instant invention in that they don't explicitly disclose that their combination vaccines comprise Bordetella bronchiseptica bacterin or extracts thereof.
	Brown et al. disclose vaccine compositions comprising inactivated Bordetella bronchiseptica (see abstract) and that said inactivated Bordetella bronchiseptica can be in the form of a bacterin (see column 2, lines 56-58 and Example 1). Finally, Brown et al disclose that said Bordetella bronchiseptica bacterins can be used in combination vaccines including vaccines against a canine parainfluenza virus (see column 4, lines 38-65).
	Consequently, it would have been obvious for one of ordinary skill in the art to combine the vaccine compositions of Dominowski et al. and Brown et al. in order to take advantage of the reduced cost, increased efficacy and increased ease of administration associated with combination vaccines.
	One would have had a reasonable expectation of success as both Brown et al. and Dominowski et al. disclose the use of their immunogens in combination vaccines. 
Moreover, the courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

New Grounds of Rejection
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 21, 23-24 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claimed invention is directed vaccines comprising a Bordetella bronchiseptica bacterin or bacterial extract and an isolated pertactin antigen generally or a Bordetella bronchiseptica protein specifically, wherein said vaccine prevents Bordetella bronchiseptica infection for at least 6 months.
The claims are drawn to a vast genus of vaccines comprising unnamed pertactin antigens and undefined bacterins and extracts. Consequently, there is no limitation as to what constitutes the components of the claimed vaccines. 
To fulfill the written description requirements set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of vaccines, Applicant must adequately describe the combination of pertactin antigen and Bordetella bronchiseptica extracts or bacterins which induce a protective immune response against B. bronchiseptica. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of antibodies to which the claims are drawn, such as a correlation between the structure of the pertactin antigens and Bordetella bronchiseptica extracts and bacterins and its recited function (inducing a protective immune response), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of vaccines. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of pertactin antigen and Bordetella bronchiseptica extracts and bacterins to which the claims refer; and accordingly, the specification fails to adequately describe at least a substantial number of members of the claimed genus of vaccines. The term “vaccinate” is defined as the use of a specific antigen to induce protective immunity to infection or disease induction.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily have a given immunological property. The instant specification has failed to teach or disclose vaccine compositions comprising a combination of pertactin antigen and Bordetella bronchiseptica extracts or bacterins.  The specification fails to teach or disclose data that demonstrates that the claimed vaccines can provide protection against infections caused by Bordetella bronchiseptica. There is no disclosure of subjects that have been immunized with the claimed vaccines nor is there a disclosure of challenge studies that have been conducted to establish the claimed vaccines ability to provide protection against Bordetella bronchiseptica infections for at least 6 months. Consequently, there is no correlation between structure and function as required by the Written Description requirement.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 13, 2022